Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Crump appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible *722error. Accordingly, we affirm for the reasons stated by the district court. Crump v. Argarwal, No. 1:08-cv-00495-GCM (W.D.N.C. Dec. 1, 2008). We deny Crump’s pending motion to compel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.